ACCEPTED
                                                                                                            03-15-00365-CV
                                                                                                                    6344212
                                                                                                 THIRD COURT OF APPEALS
                                                                                                            AUSTIN, TEXAS
                                                                                                       8/4/2015 11:12:16 AM
                                                                                                          JEFFREY D. KYLE
                                                                                                                     CLERK


MOSSER LAW PLLC
                                            LAWYERS
        2805 DALLAS PARKWAY, SUITE 222 • PLANO, TEXAS 75093 • 972-733-3223 • FAX: 469-626-1073
                                            MOSSER LAW .COM


                                          August 4, 2015

EFILE                                                                            August 4, 2015
JEFFREY D. KYLE, CLERK
COURT OF APPEALS
THIRD DISTRICT OF TEXAS
P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
www.txcourts.gov/3rdcoa.aspx
512-463-1733

RE:    Court of Appeals Number: 03-15-00365-CV; James C. Mosser and Mosser Law
       PLLC v. Bob Mims.

Trial Court Case Number: C130102C

Dear Clerk:

I am in receipt of your letter dated 29 July 2015. The court reporter has never requested
payment or sent an invoice for payment to the undersigned.

The court reporter did not send a copy of the notice she apparently sent to this court to
the undersigned. In fact the court reporter stated that your office told her not to copy the
undersigned. That seems very irregular. I believe that every communication with the
court should include a copy of that communication to the attorney of record, the
undersigned. Clearly the Tom Green District Clerk observes that protocol as does this
court.

Payment has been received by the reporter as ordered by the court.

Respectfully, MOSSER LAW PLLC LAWYERS

/s/ James C. Mosser
by: James C. Mosser, Lawyer

JCM:dd



Court of Appeals Number: 03-15-00365-CV; James C. Mosser and Mosser Law PLLC
v. Bob Mims.
August 4, 2015                                                           Page 2


                       CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of this document was delivered
pursuant to Tex. R. Civ. P. 21a to counsel of record on August 4, 2015:


/s/ James C. Mosser
James C. Mosser




Court of Appeals Number: 03-15-00365-CV; James C. Mosser and Mosser Law PLLC
v. Bob Mims.
                                                                                              FILE COPY




                                      COURT OF APPEALS
                                           THIRD DISTRICT OF TEXAS
                                           P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                  www.txcourts.gov/3rdcoa.aspx
                                                         (512) 463-1733



JEFF L. ROSE, CHIEF JUSTICE                                                     JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                           July 29, 2015

Mr. James C. Mosser
Mosser Law PLLC
17110 Dallas Pkwy Ste 290
Dallas, TX 75248-1115
* DELIVERED VIA E-MAIL *


RE:      Court of Appeals Number:    03-15-00365-CV
         Trial Court Case Number:    C130102C
Style:    James C. Mosser and Mosser Law PLLC
          v. Bob Mims


Dear Counsel:
        The reporter’s record was due in this Court on July 10, 2015 and is overdue. The Court has
been informed by April Drake, the court reporter, that appellant has neither paid, nor made
arrangements for payment, for the reporter’s record. Accordingly, the reporter’s record will not be
filed.
        If appellant does not notify this Court that payment arrangements have been made for the
record, or otherwise respond to this notice on or before Monday, August 10, 2015, the Court will
consider the appeal without the reporter's record. See Tex. R. App. P. 37.3(c). If the appeal is
submitted for decision without a reporter's record, appellant will be expected to file a brief on or
before August 28, 2015.


                                                     Very truly yours,

                                                     JEFFREY D. KYLE, CLERK

                                                     BY:   Amy Strother
                                                           Amy Strother, Deputy Clerk



cc:      Mr. Larry W. Bale
MOSSER                 LAW PLLC
                                            L AWYERS
       2805 DALLAS P ARKWAY, SUITE 222 •PLANO, T EXAS 75093 • 972-733-3223 • FAX: 972-267-5072
                                           M OSSER LAW.COl\1




                                          July 30, 2015


VIA FACSIMILE at 325-658-8046
Ms. April Drake
Associate Court Reporter
3401h District Court
112 West Beauregard
San Angelo, Texas 76903
Telephone: (325) 659-6575

RE:   Request for Reporter's Record: Cause No. C 130102 C,
      Ben Melton v. CU Member's Mortgage, a division of Colonial
      Savings, F.A., First Western Title., and Bob Mims; Reporter's
      Record for Appellate Cause No. 03-15-00365-CV

Dear Ms. Drake:

In accordance with TEX. R. APP. P. 34.6(b), I am amending my prior request to prepare
the official reporter's record in the aforementioned case to include in that record the
following item:

1.    Transcript from Hearing on 01/07/2015. - Per our conversation on July 30, 2015,
      this will cost $230.00 and will include a Master Index and Exhibit Index and all
      exhibits

Please file the Reporters's Record in the above referenced case with the Third Court of
Appeals prior to August 10, 2015. Thank you.

Respectfully, MOSSER LAW PLLC LA WYERS




/s/ Paul J. Downey
by: Paul J. Downey, Lawyer.
                                            TX Result Rep0rt                                                         p 1
                                                                                                        07/30/ 2015 16:49
                                                                                            Serial   No. A5C0012000142
                                                                                                            TC:     39512


         Addressee       Start Time Time             Prints     Result      Note
3256588046              07- 30 16: 49   00:00 :29   001 / 001   OK
Note


Result




  ~OSSER                    LA. "1-V" PLLC
                                                    LAWYERS
          280S DA.Ll...AS PA.R...KWAY. SUITS 222 •PLANO. TEXAS 75093 • 972-733-3223 • FAX : 972-267-5072



                                                July 30. 201 5


   VIA FACSIMI L E at 325-658-8046
   Ms. April Drake
   Associate Court Reporter
   340'h District Court
   112 VVest Beauregard
   San Angelo. Texas 76903
   Telephone : (325) 659-6575

   RE:    Requeat for Report>ar' • Record : Cauae No. C 130102 C,
          El•n /fife/ton v. C:U Member'• lfllorw•g•, • division     Colon/al
          Savings, F.A., First llV'estern Tltle., and Bob /flflms: Reporter'•
                                                                             o'
          B•corc:I for Appellate C a y • • Np 03--15-00365-CV

   Dear Ms. Drake:

   I n accordance with TEX. R.. APP . P . 34 .6(b). I am amending my prior request to prepare
   the official reporter's record in the aforementioned case to include In that record the
   following Item:

   1 .    Transcrlp"t from Heari ng on 01/07/2015. - Per our conversation on July 30, 2015 ,
          this will cost $230 . 00 and wlll Include a Master Index and Exhibit Index and all
          exhibits

   Please file the Reporters' s Record In the above referenced case with the Third Court of
   Appeals prior to August 1 O , 201 5. Thank you .

   Respectfully • .ftvlOSSER    LA l-V" PLLC LA WYERS


   /s/ Paul J . Downey
   by: Paul J. Downey, Lawyer.
                    MOSSERLAWPLLC
                       2805 DALLAS PARKWAY, SUITE 222 • Pl.ANO, TEXAS 75093 • 972-733-3223 • FAX: 469-626-1073
                                                               MOSSERI.AW.COM




                                                              July 31 , 2015



                    Via CMRRR 7010 1670 0002 5439 2457
                    April Drake
                    3401h District Court
                    112 West Beauregard, Suite C
                    San Angelo, TX 76903-5835

                            Re:    Cause No. C130102C; 3rc1 Court of Appeals No. 03-15-00365-CV
                                   James C. Mosser and Mosser Law. PLLC v. Bob Mims

                    Dear Ms. Drake:

                    Enclosed is MOS SER LAW PLLC's check number 4128 in the amount of $230.00
                    for the Reporters Record in the above-referenced matter.

                    Please contact me personally if you have any questions.


                    Respe




                                                                                       AMEGY BANK NA
                                                                                         35-1125/1130
!
                            MOSSER LAW PLLC
                                                                                                                          7/30/2015

Ii ~
1=~~ ORDER
     PAYTOTHE. -~A~p-ri_
           OF_
                       r_or_a_k_e~~~~~~~~~~~~~~~~~~~~~~~~~~I $ **230.00
 I~     Two Hundred Thirty and 00/1 OO********************************************************************************************ooLLARS
1.:
 ,..!~               April Drake
                                                                                                             VOID AFTER 90 DAYS
    I~
 I~
1t ~
    ! ~


    1~·   Mf·. MO   031500365CV

    !
    !
                                                               --           .-,-.                     ,,,..-•r,           ' -   ..          .          ..
                                                                                                                                             '
                                                                                                                    ~
                                                                    .

                                                          U.S. Postal Service •11
                                                          CERTIFIED ·MAIL,, RECEIPT                                                   .
                                         £"- £"-          (Domestic Mail Only; No Insurance Coverage Provided)
    £"-
    Lf1
    ::r
                                         Lf1   Lf1
                                         ::r ::r
                                         ru ru        - .....
                                                           ,                   .       : 1111   .       .,        . .,,          ..
    ru
    er                                   er er        I             OF FICI A L U SE                                                                        I
    rn                                   rn rn
    er                                   er er                              PO$tage      s
                                         Lf1   Lf1
    Lf1
                                                                        CertifledFee
    ru                                   ru ru                                                                                  Postmartl
    CJ                                   CJ CJ     Retum Receipt Fee                                                                 Here
    CJ                                   CJ CJ (Endorsement Required)
                                         CJ CJ
    CJ                                                  Restricted Detlllery Fee
                                                       (Endorsement Required)
                                         CJ CJ
                                         £"- £"-
                                         ..D ..D          Total POS111ge & Fees            $
                                          .-'I .-'I
                                          CJ    CJ
                                          .-'I .-'I
                                          CJ CJ
                                          £"- £"-




                                                                                                                                 '"


      SENDER: COMPLETE THIS SECTION                                             COMPLETE THIS SECTION ON DELIVERY
I

      • Complete items 1, 2, and 3. Also complete                               A. Signature                                                                    I
        item 4 if Restricted Delivery is desired.                                                                                           D Agent             I
      • Print your name and address on the reverse                              X                                                         ~ddressee I
        so that we can return the card to you.
      • Attach this card to the back of the mailpiece,
                                                                                B. Received by (Printed Name)                   IC. Date of Delivery :
                                                                                                                                                                    1



        or on the front if space permits.
                                                                                D. Is delivery address different from item 1?               D    Yes            '
      1. Article Addressed to:
                                                                                   If YES, enter delivery address below:                    D    No

      APUL he.Arr
      \lei. W UAUeEGA~
      su.r1f c_                                                                 3. Service Type
                                                                                                                                                                I
      SAN ANatLO TX 7lA03                                                           \Id
                                                                                     Certified Mail          D Express Mail                                     1
                                                                                   D Registered           JJ2l Return Receipt for Merchandise I
                                                                                   D Insured Mail            D C.O.D.                                           I
                                                                                4. Restricted Delivery? (Extra Fee)                         D Yes
      2. Article Number
          (Transfer from service /abeQ
      PS Form 3811 , February 2004                        Domestic Return Receipt                                                         102595·02·M·1540
USPS.com® - USPS Tracking®                                                                   https://tools.usps.com/go/TrackConfirmAction.action?tRef=fullpage&tL...


             English           Customer Service         USPS Mobile                                                                                 Register / Sign In




                                                                                                                                  Customer Service ›
                                             ®                                                                                    Have questions? We're here to help.



                                                                                                                                  Get Easy Tracking Updates ›
                                                                                                                                  Sign up for My USPS.




          Tracking Number: 70101670000259392457




          Updated Delivery Day: Monday, August 3, 2015


         Product & Tracking Information                                                                          Available Actions
         Postal Product:                          Features:
                                                  Certified Mail™                                                Text Updates


             DATE & TIME                          STATUS OF ITEM                 LOCATION                        Email Updates

             August 3, 2015 , 9:52 am             Delivered                      SAN ANGELO, TX 76902



             Your item was delivered at 9:52 am on August 3, 2015 in SAN ANGELO, TX 76902.


             August 3, 2015 , 8:49 am             Available for Pickup           SAN ANGELO, TX 76902

             August 3, 2015 , 8:48 am             Arrived at Unit                SAN ANGELO, TX 76902

             August 2, 2015 , 10:21 pm            Departed USPS Facility         ABILENE, TX 79601

             August 2, 2015 , 11:43 am            Arrived at USPS Facility       ABILENE, TX 79601

             August 1, 2015 , 11:39 pm            Departed USPS Facility         COPPELL, TX 75099

             August 1, 2015 , 11:27 pm            Arrived at USPS Facility       COPPELL, TX 75099




          Track Another Package                                                                               Manage Incoming Packages
          Tracking (or receipt) number                                                                        Track all your packages from a dashboard.
                                                                                                              No tracking numbers necessary.

                                                                                                              Sign up for My USPS ›




1 of 2                                                                                                                                                              8/4/2015 9:20 AM